                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                             :
          Petitioner,                      :
                                           :              No. 1:19-cv-641
             v.                            :
                                           :              (Judge Kane)
MICHAEL CLARK, et al.,                     :
         Respondents                       :

                                       ORDER

      AND NOW, on this 20th day of June 2019, in accordance with the Memorandum filed

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc.
         No. 1) is DISMISSED WITHOUT PREJUDICE;

      2. A certificate of appealability SHALL NOT ISSUE. See 28 U.S.C. § 2253(c)(2); and

      3. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
